Citation Nr: 1402853	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  09-46 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to restoration of a temporary 100 percent rating for a left knee disability, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 2003 to July 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which severed a temporary total disability rating for a left knee disability, and re-instated a 10 percent disability rating.

In January 2011, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge in Nashville, Tennessee.  A copy of the transcript is of record. 

In January 2013, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.

The Board has not only reviewed the physical claims file but also the file on the "Virtual VA" system and the "Virtual Benefits Management System (VBMS)" to ensure a total review of the evidence.  

The appeal is REMANDED to the RO, via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

Pursuant to the January 2013 Board remand instructions, and the Veteran's testimony that he sought private treatment from Main Choice Urgent Care, the RO sent the Veteran an April 2013 notice letter requesting that he complete and return the enclosed VA Form 21-4142, Authorization and Consent to Release Information, for each health care provider that has treated him prior to 2007.  As of this date the Veteran has yet to respond and he was informed of such in the June 2013 Supplemental Statement of the Case (SSOC).  Although these records were not obtained, an attempt was made and documented in the claims file.  

However, even though the RO noted in the June 2013 SSOC that the Board had also remanded this case for an examination, this was not done.  Although the RO repeatedly states that the 2007 surgeries on the Veteran's left knee were not due to his service-connected disability, this is a medical question, and there is no medical opinion stating such.  Thus, the January 2013 Board remand instruction to schedule the Veteran for a VA examination should still be afforded to the Veteran in order to determine whether a relationship exists between his service-connected left knee disability and July 2007 and December 2007 left knee surgeries. 

Accordingly, the case is REMANDED for the following actions:
	
1.  Schedule the Veteran for a VA orthopedic examination to ascertain the relationship between the Veteran's service-connected left knee disability and his July 2007 and December 2007 left knee surgeries.  The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination.

The examiner is specifically requested to review the Veteran's VA treatment records (especially those dated in February 2007) and the various VA examinations of record that discuss the nature of the Veteran's July 2007 and December 2007 left knee surgeries, as well as the Veteran's service treatment records that discuss the nature of his in-service injury, and subsequent medical discharge.  All necessary special studies or tests are to be accomplished, to include imaging studies if deemed necessary by the examiner.


After examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether the Veteran's July 2007 and/or December 2007 left knee surgery are at least as likely as not (a 50 percent or better probability) causally related to his service-connected left knee disability.

A detailed rationale for all opinions must be provided.

2.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond.

The Veteran and representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

